Per Curiam.
The employer seeks review of a decision of the Workmen’s Compensation Commission awarding benefits to respondent, widow of the deceased employee. Employer challenges the sufficiency of the evidence supporting the commission’s finding that the employment was causally related to the employee’s fatal heart attack.
*503Because we find that the determinative finding that employee’s death was causally related to his employment is supported by substantial evidence in view of the entire record as submitted, we affirm.
Attorneys fees in the amount of $350 are allowed respondent on this appeal.
Affirmed.